Citation Nr: 0622062	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  04-06 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability resulting from VA medical treatment in July 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 decision of the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDING OF FACT

The medical evidence does not demonstrate that the veteran 
has additional disability resulting from medical treatment 
accorded him by VA in July 2001.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for disability resulting from VA medical 
treatment in July 2001 are not met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

VA satisfied its duty to notify by means of a letter from the 
RO in May 2002.  This letter informed the veteran of what 
evidence was required to substantiate his claim, and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the VA.  This letter was issued prior to 
the initial adjudication of his claim for compensation under 
38 U.S.C.A. § 1151 in April 2003, and there is therefore no 
prejudicial timing defect under Pelegrini.  There is no 
indication that the veteran has not been properly apprised of 
the appropriate legal standards, and his and VA's 
obligations, pursuant to the VCAA.  

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
compensation is awarded.  

The Board observes that notice that a disability rating and 
an effective date would be assigned in the event of award of 
the benefits sought was not provided in the VCAA letter sent 
to the veteran.  However, inasmuch as compensation is not 
awarded herein, the Board finds that there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the RO, the Board must consider whether the 
veteran has been prejudiced thereby).  

Duty to assist

With regard to the duty to assist, VA medical records have 
been associated with the veteran's claims file, along with 
the report of a VA medical examination that specifically 
addresses the matter on appeal.  The veteran was offered, but 
declined, the opportunity to present testimony at the RO 
and/or before a member of the Board.  The Board has carefully 
reviewed his statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his case.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
available and relevant records that have not yet been 
secured.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

The provisions of 38 U.S.C.A. § 1151 and its implementing 
regulations have undergone several changes in the past 
decade, most recently effective October 1, 1997.  See Pub. L. 
No. 104-204, § 422(a), 110 Stat. 2926 (1996).  In pertinent 
part, 38 U.S.C.A. § 1151 currently reads as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service- connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and -

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was - (A) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or (B) an event not 
reasonably foreseeable.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) [codified as amended at 3.361].  Those 
regulations largely implemented the provisions of 38 U.S.C.A. 
§ 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2005).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2005).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2) (2005).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1) (2005).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2005).

In essence, in order to establish entitlement to compensation 
benefits pursuant to § 1151, there must be medical evidence 
of the incurrence or aggravation of disability as the result 
of VA hospitalization or treatment; and that such disability 
was the result of carelessness, negligence or the like on the 
part of VA or was not reasonably foreseeable.

In the instant case, the veteran contends that he has scars 
and other impairment that were caused by the treatment he was 
accorded by VA in July 2001.  VA treatment records dated in 
2001 show that the veteran underwent a sigmoidectomy 
secondary to a ruptured diverticula, and returned to the VA 
hospital in July 2001 to have his colostomy takedown.  
Following his discharge, he was accorded treatment for a 
wound infection, with resultant abdominal hernias and 
disfigurement.

The veteran contends, essentially, that his current abdominal 
hernias and scarring were due to improper medical care he was 
accorded by VA.  The preponderance of the evidence, however, 
does not support his position.  The medical evidence does not 
show that his current problems have been found on clinical 
review to be the product of carelessness, negligence, or 
otherwise the fault of VA in furnishing medical treatment, or 
was an event not reasonably foreseeable.  To the contrary, a 
relationship between the treatment the veteran was accorded 
in July 2001 and his current disabilities, such that 
compensation under § 1151 could be awarded, was specifically 
rejected on VA examination in February 2003.  The report of a 
VA digestive conditions examination conducted in that month 
indicates an opinion that "[p]er review of the [veteran's] 
chart, he underwent successful take [down] of his colostomy, 
and had an uncomplicated post-op course."  Likewise, the 
report of a VA scars examination conducted in February 2003 
indicates an opinion that the veteran's scars were consistent 
with his prior abdominal surgeries, and were not unexpected 
outcomes.

The Board recognizes that the veteran's current abdominal 
scars and hernias resulted from the treatment he was accorded 
by VA.  An award of compensation under 38 U.S.C.A. § 1151, 
however, requires more than just happenstance; rather, there 
must also be causation, with the additional disability being 
the product of negligent or faulty care, as stipulated in the 
statute.  

In brief, the only evidence that supports the veteran's claim 
that he has compensable disability due to VA medical 
treatment is his own statements to that effect.  While he is 
competent to describe his symptoms, he is not shown to have 
medical training or expertise, and is therefore not competent 
to proffer medical conclusions.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  As such, the probative value of 
his statements and testimony is outweighed by the medical 
evidence, which, as noted above, shows that his current 
abdominal hernias and scarring were not the product of VA 
fault or improper medical care, or were otherwise not 
expected.

The Board must accordingly conclude that the preponderance of 
the evidence is against the veteran's claim for compensation 
pursuant to 38 U.S.C.A. § 1151.  That claim, therefore, 
fails.


ORDER

Compensation under 38 U.S.C.A. § 1151 for disability 
resulting from VA medical treatment in July 2001 is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


